DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 02/25/2021.  Claims 1-19 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2021, 01/28/2022 and 05/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The recitation “determining whether a problem having the same problem record as a new problem exists in monitored problems or not” is unclear.  It is unclear because the Examiner does not know whether the problem is having the same record or the problem is having a new record.  The scope of the invention is thus indefinite. 
Claims 5 and 13-14 are rejected by virtue of their dependency to claim 4.
Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 17 and 18 claim identical limitations.  The Examiner suggests cancelling claim 17 or claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a method, an electronic apparatus and a non-transitory computer-readable medium.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 1 and 10-19 recite the limitations of determining a corresponding relationship between a problem monitoring ratio and the current mileage based on the test data, wherein the problem monitoring ratio comprises a ratio of the current cumulative number of problems monitored to a total number of problems monitored during the testing process; and performing fitting on a preset evaluation model based on the corresponding relationship between the problem monitoring ratio and the current mileage, so as to obtain an optimized evaluation model, wherein the optimized evaluation model is configured to evaluate a corresponding relationship between the problem monitoring ratio and a test mileage about the test site during each testing process.  These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of “by a processor”.  That is, other than reciting “by a processor” nothing in the claims preclude the steps from practically being performed in the mind.  For example, other than “by a processor” language, the claims encompass a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.  Thus, the claims recite a mental process.    
Step 2A - Prong 2: Claims 1 and 10-19 recite the additional elements of acquiring test data about a test site generated during a testing process, wherein the test data comprises a corresponding relationship between a current cumulative number of problems monitored during the testing process and a current mileage of the autonomous vehicle.  The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The processor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exception using a computer (the processor).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 2-9 do not contain limitations that render them subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbaum et al. (US 20190308619 A1; hereinafter Rosenbaum).

Regarding claim 1, Rosenbaum discloses:
A testing method of an autonomous vehicle (a method for estimating an accident risk of an autonomous vehicle; [0005]), comprising:
acquiring test data (driving value; [0107]-[0109]) about a test site (at the same location of the vehicle 2 during driving, and of other driving units; [0020], [0087]) generated during a testing process (determining driving values generated from manual driving over a metric period at the same location; [0107]-[0109]), wherein the test data comprises a corresponding relationship between a current cumulative number of problems monitored during the testing process and a current mileage of the autonomous vehicle (driving values generated from manual driving over a metric period, e.g. two years or 10,000 km; [0107]-[0109], [0126]);
determining a corresponding relationship between a problem monitoring ratio (generating driving values over a driving period of a metric period; [0126]) and the current mileage (300 km; [0126]) based on the test data, wherein the problem monitoring ratio comprises a ratio of the current cumulative number of problems monitored to a total number of problems (driving quality value/superior value; [0126]) monitored during the testing process (driving values over a driving period are assembled to a driving quality value/superior value, driving period is a part of a metric period; [0126]); and
performing fitting on a preset evaluation model based on the corresponding relationship between the problem monitoring ratio and the current mileage, so as to obtain an optimized evaluation model (determining accident rate from per cumulated driving distance in all driving metrics; [0176]), wherein the optimized evaluation model is configured to evaluate a corresponding relationship between the problem monitoring ratio and a test mileage about the test site during each testing process  (determining accident rate from per cumulated driving distance in all driving metrics; [0176]).

Regarding claim 2, Rosenbaum discloses:
further comprising:
determining a test mileage to be tested by using the optimized evaluation model according to an expected problem monitoring ratio (driving values generated from manual driving over a driving period, e.g. a week or 300 km, of a metric period, e.g. two years or 10,000 km; [0107]-[0109], [0126]); and
testing the autonomous vehicle based on the test mileage to be tested (driving values generated from manual driving over a driving period, e.g. a week or 300 km, of a metric period, e.g. two years or 10,000 km; [0107]-[0109], [0126]).

Regarding claim 3, Rosenbaum discloses:
wherein the test data further comprises a problem record of a problem (monitoring of driving parameters; [0108]) monitored during the testing process, and the problem record comprises at least one problem description each comprising at least one description tag (driving parameters include vehicle speed, vehicle acceleration, steering wheel angular motion, driving time between two driving events, or the like; [0108]).

Regarding claim 4, Rosenbaum discloses:
further comprising:
recording the test data about the test site generated during the testing process (determining driving values generated from manual driving over a metric period at the same location; [0107]-[0109]);
wherein the recording the test data about the test site generated during the testing process (determining driving values generated from manual driving over a metric period at the same location; [0107]-[0109]) comprises:
determining whether a problem (driving parameter; [0108]) having the same problem record as a new problem exists in monitored problems or not, in response to monitoring the new problem during the testing process (driving parameters include vehicle speed, vehicle acceleration, steering wheel angular motion, driving time between two driving events, or the like; [0108]);
recording the problem record of the new problem and updating the current cumulative number of problems in response to determining a problem having the same problem record as the new problem does not exist in the monitored problems (consolidating a plurality of resulting values to a driving quality value; [0021]); and
recording the corresponding relationship between the current cumulative number of problems and the current mileage (the resulting values determined from driving during a driving period are consolidated to a driving quality value, the driving quality value may be used a driving quantity, the superior driving period may allow to characterize the driving of the driving unit, like at least over one year, or at least over 10,000 km collected driving distance; [0021]).

Regarding claim 5, Rosenbaum discloses:
wherein the recording the corresponding relationship between the current cumulative number of problems and the current mileage (the resulting values determined from driving during a driving period are consolidated to a driving quality value, the driving quality value may be used a driving quantity, the superior driving period may allow to characterize the driving of the driving unit, like at least over one year, or at least over 10,000 km collected driving distance; [0021]) comprises:
acquiring updated current cumulative number of problems and the current mileage, and recording a corresponding relationship between the updated current cumulative number of problems and the current mileage, in response to updating the current cumulative number of problems (the resulting values determined from driving during a driving period are consolidated to a driving quality value, the driving quality value may be used a driving quantity, the superior driving period may allow to characterize the driving of the driving unit, like at least over one year, or at least over 10,000 km collected driving distance; [0021]); or
acquiring, periodically, the current cumulative number of problems and the current mileage, and recording the corresponding relationship between the current cumulative number of problems and the current mileage (the resulting values determined from driving during a driving period are consolidated to a driving quality value, the driving quality value may be used a driving quantity, the superior driving period may allow to characterize the driving of the driving unit, like at least over one year, or at least over 10,000 km collected driving distance; [0021]).

Regarding claim 8, Rosenbaum discloses:
wherein the problem record comprises at least one problem description selected from a static scene description (locales of the driving including urban, rural, highway; [0134]), a dynamic interaction description (another vehicle; [0020]), a dynamic interactive behavior description (a lane guiding or lane change control; [0089]), and an unreasonable behavior description (driving analysis including speed, acceleration, deceleration, erratic driving, steering wheel analyses; [0134]).

Regarding claim 9, Rosenbaum discloses:
wherein,
the static scene description comprises at least one description tag selected from a left turn at intersection, a right turn at intersection, a non-turn at intersection, a U-turn at intersection, a non-intersection travelling, a roundabout, an overpass, a branch road, a converging area, a main/auxiliary road, a ramp, and a temporary road construction (locales of the driving including urban, rural, highway; [0134]);
the dynamic interaction description comprises at least one description tag selected from none, a vehicle, a pedestrian, a non-motor vehicle, and other obstacle (another vehicle; [0020]);
the dynamic interactive behavior description comprises at least one description tag selected from none, side by side, vehicle following, lane changing, overtaking, pulling over, and starting (a lane guiding or lane change control; [0089]); and
the unreasonable behavior description comprises at least one description tag selected from unreasonable braking, braking without reason, unreasonable accelerating, too fast, too low, left and right swing, lateral deviation, position drift, too small lateral distance, positioning error, recognition error, violation of traffic regulations, redundant behavior, and inappropriate timing (driving analysis including speed, acceleration, deceleration, erratic driving, steering wheel analyses; [0134]).

Regarding claims 10-18, Rosenbaum discloses:
An electronic apparatus (vehicle 2; Fig. 1), comprising:
one or more processors (driving control unit 14; Fig. 1); and
a storage device for storing one or more programs (with artificial intelligence software; [0087]),
wherein the one or more programs (artificial intelligence software; [0087]), when executed by the one or more processors, cause the one or more processors to perform the method (driving control unit 14 with artificial intelligence software for controlling autonomous driving of the vehicle 2; [0087]) according to one of claims 1-8 (see rejection set forth above for claims 1-8).

Regarding claim 19, Rosenbaum discloses:
A non-transitory computer-readable medium (with artificial intelligence software; [0087]) having executable instructions stored thereon, wherein the executable instructions, when executed by a processor (driving control unit 14; Fig. 1), causes the processor to perform the method according to claim 1 (driving control unit 14 with artificial intelligence software for controlling autonomous driving of the vehicle 2; [0087]).
Allowable Subject Matter

Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li (US 20210208586 A1) discloses testing an autonomous driving system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665